IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JOHN A. COE,                                              No. 82789
                                              Appellant,
                                       vs.
                  AMY GIANNINI,
                                              Respondent.
                                                                                FILED
                                                                                AUG 1 9 2021
                                                                             ELIZABETH A. BROVVN
                                                                           CLERK OF SUPREME COURT
                                                                           BY   < •
                                                                                      CLERK




                                             ORDER DISMISSING APPEAL

                                This is a pro se appeal from a district court order modifying
                  custody of a minor child. Second Judicial District Court, Washoe County;
                  Dixie Grossman, Judge.
                                This appeal was docketed in this court on April 20, 2021. On
                  that date, the clerk of this court issued a notice directing appellant to file
                  and serve the fast track statement by June 1, 2021.       See NRAP 3E(d)(1).
                  Appellant failed to comply and on July 14, 2021, this court entered an order
                  directing appellant to file and serve the fast track statement by July 28,
                  2021.2 Our order cautioned that failure to timely file and serve the fast track
                  statement could result in the dismissal of this appeal as abandoned. See
                  NRAP 3E(i). To date, appellant has not filed the fast track statement or




                        'A copy of the notice is attached.

                        2A   copy of this order is attached.
SUPREME Cot=
     OF
   NEVADA

  1g47A .11gOra
                                                                                         1-$P1‘1410
otherwise communicated with this court. Accordingly, it appears that
appellant has abandoned this appeal and we
           ORDER this appeal DISMISSED.



                       Parraguirre


      A 14CA.-0                                              , J.
Stiglich                                 Silver




cc:   Hon. Dixie Grossman, District Judge
      John A. Coe
      Erin N. Grieve
      Washoe District Court Clerk




                                     2
           IN THE SUPREME COURT OF THE STATE OF NEVADA
                       OFFICE OF THE CLERK

JOHN A. COE,                                          Supreme Court No. 82789
Appellant,                                           District Court Case No. FV1004720
vs.
AMY GIANNINI,
Respondent.

 INSTRUCTIONS/NOTICE REGARDING DEADLINES - FAST TRACK CHILD
                         CUSTODY

TO: John A. Coe
    Erin N. Grieve

   PLEASE CAREFULLY REVIEW THE INFORMATION BELOW REGARDING
                REQUIREMENTS FOR THIS APPEAL.

Definitions/Terms

"NRAP" stands for Nevada Rules of Appellate Procedure, which govern procedure
in the Nevada Supreme Court and Nevada Court of Appeals.

"Pro se" refers to a party acting on his or her own behalf without the assistance of an
attorney.

"In forma pauperis" refers to a party who has been determined by a court to be
indigent and not required to pay filing fees. Only a court can grant a party in forma
pauperis status. Please see NRAP 24 for more information.

Copies of all documents sent to the court for filing must also be served on all other
parties in the appeal. Such service should be made at the same time the document
is sent for filing, and may be accomplished by mailing a copy of the document to the
other party (if the other party has an attorney, the document should be mailed to the
attorney). Please see NRAP 25(b) and NRAP 25(c). The rules do not require that
copies served on other parties be file-stamped by the court.

Required Documents/Deadlines

   1. Transcript Request Form

   Within 14 days, appellant(s) must file in this court either (1) a transcript request
   form requesting transcripts of all district court proceedings that are necessary for
   the court's review on appeal; or (2) a certificate that no transcripts are being



                                                                                21-11371
   requested. See NRAP 9. The enclosed blank transcript request form may be
   used.

   APPELLANTS WHO HAVE NOT BEEN GRANTED IN FORMA PAUPERIS
   STATUS must serve a copy of the transcript request form on the court
   reporter/recorder who reported the proceedings and on all other parties to the
   appeal and must also pay an appropriate deposit to the court reporter/recorder at
   the time of service. NRAP 9(b)(1)(B). Upon receiving a transcript, the party who
   requested it must file a copy of the transcript in this court. NRAP 9(b)(1)(B).

   APPELLANTS WHO ARE IN FORMA PAUPERIS should not serve a transcript
   request form on the court reporter/recorder, but should still file the request in this
   court; the court will review the request and enter an appropriate order.

   2. Docketing Statement

   Within 21 days, all appellant(s) must file in this court a docketing statement that
   complies with NRAP 14. The enclosed blank docketing statement may be used.

   FOR APPELLANTS WHO ARE IN FORMA PAUPERIS, the requirement that
   supporting documents be attached to the docketing statement may be waived.

   3. Child Custody Fast Track Statement

   Within 40 days, appellant(s) must file in this court a child custody fast track
   statement that complies with NRAP 3E. The enclosed blank "Pro Se Child
   Custody Fast Track Statement" form may be used. Failure to file the child
   custody fast track statement by the deadline may result in dismissal of the
   appeal.

Appendices/record
      Pro se parties are not permitted to file an appendix to their fast track
statement. NRAP 3E(d)(5). If the court's review of the complete trial court record is
necessary, the court will direct the district court to transmit the record. Pro se parties
are not required to cite the record in their briefs, but are encouraged to do so if
possible. See NRAP 3E(d)(5).

Fast Track Response
       Within 21 days from the date a fast track statement is served, respondent(s)
must file a fast track response in this court and serve one copy of the fast track
response on the opposing party.

DATE: April 20, 2021

Elizabeth A. Brown, Clerk of Court

                                                                                21-11371
By: Linda Hamilton
    Deputy Clerk

Notification List
       Paper
       John A. Coe
       Erin N. Grieve




                        21-11371
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JOHN A. COE,                                           No. 82789
                                             Appellant,
                                       V8.
                     AMY GIANNINI,                                             FILED
                                             Respondent.
                                                                                JUL 1 4 2021
                                                                               EUZABETH A. BROWN
                                                                             CLERK&FqPREME COURT
                                                                            BY
                                                                                 DEPUTWi       t
                                                     ORDER
                                This pro se appeal was docketed on April 20, 2021. On that
                    date, the clerk of this court issued a notice directing appellant to file and
                    serve the fast track statement by June 1, 2021. See NRAP 3E(d)(1). To
                    date, appellant has not filed the fast track statement or otherwise
                    communicated with this court.
                                Appellant shall have 14 days from the date of this order to file
                    and serve the fast track statement. Failure to timely file and serve the fast
                    track statement may result in the dismissal of this appeal as abandoned.
                    See NRAP
                                It is so ORDERED.




                    cc:   John A. Coe
                          Erin N. Grieve




SuPREME COURT
     Of
     Noma

            Rat.,
lot ivitA
                                                                                        -03,25